DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 05/10/2022 have been fully considered. In view of the arguments, the arguments with respect to claims 1 and 9 are persuasive, and claims 1-2, 4-9, 11-14 are allowed over prior art of record. The arguments of claim 15 are not persuasive.
	Regarding claim 15, applicant argued that Kulshreshtha does not disclose a leakage current through the electrostatic chuck body of less than or about 10 mA at a clamping voltage of greater than or about 750V. 
	Examiner respectfully disagrees with the arguments. Kulshreshtha does teach a leakage current through the electrostatic chuck body of less than or about 10 mA at a clamping voltage of greater than or about 750V (chucking voltage ranges from 100V to about 1000V) (see par. 0035, 0038, 0055). Thus, the arguments with claim 15 do not distinguish over the Kulshreshtha reference and the previous rejection of claim 15 sustains.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 15, 17-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kulshreshtha et al (USPN 2016/0064264).
Regarding claim 15, Kulshreshtha discloses a substrate support assembly (see figures 1-2) comprising:
an electrostatic chuck body (202) defining a substrate support assembly, wherein the electrostatic chuck body is seasoned with a seasoning layer (230) characterized by a dielectric constant greater than or about 3.5 (see par. 0021);
a support stem (a stem shown in figure 1) coupled to the electrostatic chuck body; and
an electrode (106) embedded within the electrostatic chuck body between the substrate support surface and the support stem, wherein the substrate support assembly is characterized by a leakage current through the electrostatic
chuck body of less than or about 10 mA at a clamping voltage of greater than or about 750 V (see par. 0035, 0038, 0055).
Regarding claim 17, Kulshreshtha discloses wherein the seasoning layer (230) is characterized by a thickness greater than or about 500 Å (see par. 0040).
Regarding claim 18, Kulshreshtha disclose wherein the electrostatic chuck body comprises a ceramic material (see par. 0030).
Regarding claim 19, Kulshreshtha discloses wherein the ceramic material (such as an aluminum nitride, see par. 0031) is characterized by a volumetric resistivity of greater than or about 1 x 1049 ohm-cm (the aluminum nitride includes a volumetric resistivity of greater than or about 1 x 1089 ohm-cm).
Regarding claim 20, Kulshreshtha discloses wherein the substrate support assembly further comprises a heater (240) embedded within the electrostatic chuck body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha in view of Rossman et al (USPN 6121161).
Regarding claim 16, Kulshreshtha discloses all limitations of claim 15 as discussed above, but does not disclose the reasoning layer as claimed.
Rossman discloses a semiconductor processing device comprises a seasoning layer comprises an undoped silicon oxide (see claim 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the seasoning layer of Kulshreshtha to incorporate undoped silicon oxide layer as disclosed by Rossmann order to reduce an introduction of contamination into a deposition chamber.
Allowable Subject Matter
4.	Claims 1-2, 4-9, 11-14, 21-22 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A semiconductor processing method comprising: the deposition precursors comprise molecular oxygen (O2); depositing a seasoning layer on the electrostatic chuck from the deposition precursors to form a seasoned electrostatic chuck, wherein the seasoning layer is characterized by a dielectric constant greater than or about 3.5; and applying a voltage to the seasoned electrostatic chuck of greater than or about 500 V, wherein the seasoned electrostatic chuck is characterized by a leakage current of less than or about 25 mA when the voltage is applied as recited in claim 1.
A semiconductor processing method comprising: contacting a semiconductor wafer with an electrostatic chuck in a substrate processing region of a semiconductor processing chamber, wherein the electrostatic chuck has been seasoned with a seasoning layer that is characterized by a dielectric constant greater than or about 3.5; applying a clamping voltage to the seasoned electrostatic chuck of greater than or about 500 V to chuck the semiconductor wafer, wherein the seasoned electrostatic chuck is characterized by a leakage current of less than or about 25 mA when the voltage is applied; and depositing greater than two layers on the chucked wafer, wherein the deposition of the greater than two layers induces a stress in the chucked wafer greater than or about 500 MPa, wherein the chucked wafer is characterized by bowing less than or about 100 um after the deposition of the greater than two layers as recited in claim 9.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836